283 F.2d 406
ROSENBERG BROTHERS & CO., Inc., a corporation, Arnold-Hoover, Incorporated, a corporation, Appellants,v.Albert ARNOLD, Appellee.
No. 16762.
United States Court of Appeals Ninth Circuit.
October 10, 1960.

Johnson & Stanton, Marshall A. Staunton, Gardiner Johnson, San Francisco, Cal., for appellants.
Severson, Zang, Werson, Berke & Larson, Nathan R. Berke, David C. Bull, San Francisco, Cal., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and BOWEN, District Judge.
PER CURIAM.


1
In view of the extreme liberality generally in favoring amendments to pleadings under the Federal Rules of Civil Procedure and the general policy thereunder of wrapping in one bundle all matters concerning the same subject matter, we hold it was error not to let appellant's amended counterclaim stay in the pleadings.


2
The appellee says the counterclaim is "delay" and "more delay." The trial court perhaps was so impressed. If henceforward the appellant-defendant should be guilty of delaying tactics, the trial court has a number of available sanctions. And, in view of the leniency in permitting reinstatement, we do say that the defendant has an obligation to press for a speedy and early determination of the cause.


3
The final order dismissing the amended counterclaim is reversed.